DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11122255, 10616560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the above patents. 
Claims 1, 11, and 16 of the instant application have a scanner, inflatable membrane, emitter, detector, processor and design computer. Claims 1 and other independent of the patent application have a scanner, inflatable membrane, emitter, detector, processor and design computer. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the object”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart US 2013027516.

Regarding claim 1, Hart meets the claim limitations, as follows: 
A system comprising: a first scanner comprising: 
an inflatable membrane configured to be inflated with a medium to conform an exterior surface of the inflatable membrane to an interior shape of a cavity, the medium attenuating, at a first rate per unit length, light having a first optical wavelength, and attenuating, at a second rate per unit length, light having a second optical wavelength (i.e. inflatable membrane 1002 fills a volume with a medium that attenuates at multiple rates.) [paragraph 43,141-142; fig. 10]; 
an emitter configured to generate light to illuminate an interior surface of the inflatable membrane (i.e. light source 1022 in the interior of the inflatable) [paragraph 141-142; fig. 10]; 
a detector configured to receive light from the interior surface of the inflatable membrane, the received light comprising light at the first optical wavelength and the second optical wavelength (i.e. sensor 1024 captures intensities of two or more wavelengths) [paragraph 141-142; fig. 10]; 
a processor configured to generate a first electronic representation of the interior shape based on the received light (i.e. processor 1026 generates a 3d image of a portion of the interior surface) [paragraph 141-142; fig. 10]; and 
a design computer configured to modify the first electronic representation into a three-dimensional shape corresponding to at least a portion of the interior shape by correlating pixels of the first electronic representation with corresponding distance information from the first scanner to the inflatable membrane for each pixel (i.e. computer processes thickness measurements and uses information about physical boundaries and pixel information to create a 3d reconstruction of the volume) [paragraph 56].

Regarding claim 2, Hart meets the claim limitations, as follows: 
The system of claim 1, wherein the corresponding distance information from the first scanner to the inflatable membrane is for groups of pixels (i.e. groups of spatial measurements, may be combined to form a larger three-dimensional model, which are used by associating the directionality of pixels and other measurements) [paragraph 56-57].  

Regarding claim 3, Hart meets the claim limitations, as follows: 
The system of claim 1, wherein the design computer executes a computer-aided design application (i.e. computer automated design used for models) [paragraph 47].  

Regarding claim 4, Hart meets the claim limitations, as follows: 
The system of claim 1, wherein the modification includes at least one of a digital deformation, a rotation, a translation, or another adjustment of the first electronic representation (i.e. translation, rotation warping may be employed) [paragraph 55].  

Regarding claim 5, Hart meets the claim limitations, as follows:
The system of claim 1, further comprising: a second scanner comprising a structured light source and a camera, the second scanner configured to generate a second electronic representation of a second shape, the second shape being of at least one of: a second interior shape of a portion of the cavity; and a second portion of a second surface proximate to the cavity (i.e. two sensors data combinable to generate a single image.) [paragraph 57, 220-221; fig. 17].  

Regarding claim 6, Hart meets the claim limitations, as follows:
The system of claim 5, wherein the design computer is further configured to merge the first electronic representation and the second electronic representation into a combined electronic representation of the interior shape and the second shape (i.e. two sensors data combinable to generate a single image.) [paragraph 220-221; fig. 17].  

Regarding claim 7, Hart meets the claim limitations, as follows:
The system of claim 5, wherein the design computer is further configured to merge the first electronic representation and the second electronic representation based on at least one or more native references within the interior shape and the second shape (i.e. two sensors data combinable to generate a single image. It is known that if there is an overlapping section, there will be references to enable combining of the images) [paragraph 220-221; fig. 17].  

Regarding claim 8, Hart meets the claim limitations, as follows:
The system of claim 5, wherein the second scanner is coupled to the first scanner (i.e. multiple scanners to scan different areas) [paragraph 220-221; fig. 17].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9,11-22,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Deichmann US 20040107080.
Regarding claim 9, Hart do/does not explicitly disclose(s) the following claim limitations:
wherein the combined electronic representation corresponds to a concha region of an ear and at least a portion of an ear canal.
However, in the same field of endeavor Deichmann discloses the deficient claim limitations, as follows:
wherein the combined electronic representation corresponds to a concha region of an ear and at least a portion of an ear canal (i.e. concha scanned and a 3d model is created) [claim 14].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Hart with Deichmann to have the combined electronic representation corresponds to a concha region of an ear and at least a portion of an ear canal. 
It would be advantageous because this would enable an accurate 3d model of the ear. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Hart with Deichmann to obtain the invention as specified in claim 9.

Claim 11 is rejected using similar rationale as claim 1 and further below.
Deichmann meets the claim limitations, as follows:
fabricating, at a fabricator, an object adapted to conform to the cavity, the fabricating based at least on the three-dimensional shape [paragraph 82].  

Regarding claim 12, Deichmann meets the claim limitations, as follows:
The method of claim 11, wherein the fabricating comprises at least one of: forming, based at least on the interior shape, a mold for the object; and fabricating the object with a three-dimensional printer or a digital light processing system (i.e. direct shell production casting makes a mold to manufacture) [paragraph 384].  


Regarding claim 13, Deichmann meets the claim limitations, as follows:
The method of claim 11, further comprising, adding, with a second apparatus, one or more additional components to the object, the one or more additional components comprising at least one component for delivering sound to an area proximal to the object (i.e. hearing aid device delivers sounds to the ear) [paragraph 213].  



Claim 14 is rejected using similar rationale as claim 5.
Claim 15 is rejected using similar rationale as claim 7.
Claim 16 is rejected using similar rationale as claim 11.

Regarding claim 17, Hart meets the claim limitations, as follows:
The system of claim 16, wherein the second scanner further comprises a laser rangefinder (i.e. determines a distance that light travels through a medium. This light can be created by a laser) [paragraph 33,41].  


Claim 18 is rejected using similar rationale as claim 1.
Claim 19 is rejected using similar rationale as claim 3.
Claim 20 is rejected using similar rationale as claim 6.
Claim 21 is rejected using similar rationale as claim 9.
Claim 22 is rejected using similar rationale as claim 9.

Regarding claim 24, Hart meets the claim limitations, as follows:
The system of claim 16, wherein the first electronic representation is generated based at least on measurements of absorption of the light at the first optical wavelength and measurements of absorption of the light at the second optical wavelength [paragraph 59,107].  

Regarding claim 25, Hart meets the claim limitations, as follows:
The system of claim 16, wherein the inflatable membrane is inflated to at least one of a predefined pressure or until a predefined deformation of a concha is achieved [paragraph 149,169].  


Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of LeBoeuf US 20120197093.

Regarding claim 10, Hart do/does not explicitly disclose(s) the following claim limitations:
wherein the object adapted to conform to the cavity is at least one of an earbud, an earpiece, or an earbud adapter
However, in the same field of endeavor LeBoeuf discloses the deficient claim limitations, as follows:
wherein the object adapted to conform to the cavity is at least one of an earbud, an earpiece, or an earbud adapter (i.e. detectors incorporated into the earbuds) [paragraph 50].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Hart with LeBoeuf to have the object adapted to conform to the cavity is at least one of an earbud, an earpiece, or an earbud adapter.
It would be advantageous because earbuds fit better if it is conformed to the space of the ear. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Hart with LeBoeuf to obtain the invention as specified in claim 10.

Claim 23 is rejected using similar rationale as claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426